Citation Nr: 1549864	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  13-29 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for service-connected chronic diarrhea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1987 to June 1993.

This matter comes before the Board of Veterans' Appeals (Board) following a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied an evaluation in excess of 10 percent for service-connected chronic diarrhea.  The Veteran testified at a videoconference hearing before the undersigned in September 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional evidentiary development is necessary before a decision can be reached on the merits of the claim.

At a VA examination in January 2012, the examiner reviewed the Veteran's medical history and noted the lack of medical visits for treatment of chronic diarrhea.  The examiner stated that the Veteran suffered from occasional episodes of abdominal distress that impacted his ability to work in that he had mild awareness of his symptoms but no history of soiling himself.  The examiner noted that symptoms had increased from his previous examination in July 2003, from four, to four to six bowel movements per day, as well as increased gas.

At his hearing in September 2015, the Veteran stated that at the time of the examination, the VA examiner did not have a full description of the Veteran's disability and how it affects his employment.  The Veteran contended that he lived too far from the nearest VA clinic and hospital, which resulted in the current lack of medical documentation of his symptoms.  Further, the Veteran stated he experienced bowel movements every one to two hours, and explained that it negatively impacted his employment because his need to be near a bathroom at all times presented barriers to certain positions and promotional potential.

The Board finds that the January 2012 VA examiner did not possess a full description of the Veteran's current symptoms for his service-connected chronic diarrhea and how it has affected him.  Further, the Board finds that a likely worsening of the Veteran's chronic diarrhea disability since his last VA examination has occurred.  Where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Therefore, the Board concludes that the VA examination was inadequate and the Veteran should be afforded a new VA examination to adequately asses the severity his chronic diarrhea.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (once VA undertakes the effort to provide an examination it must provide an adequate one).

On remand, any ongoing private or VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any VA or private treatment that he may have had for his chronic diarrhea that is not already of record, to include any and all treatment since discharge from service.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file, and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

2.  Schedule the Veteran for a VA examination to obtain a detailed assessment of the current severity of the Veteran's chronic diarrhea.  The entire claims file must be made available to and reviewed by the examiner.  The examiner is requested to review all pertinent records associated with the claims file.  All tests deemed necessary should be conducted and the results reported in detail.  

The examiner should specifically address the Veteran's lay statements, to include his testimony at his September 2015 hearing, regarding the severity of his symptoms.  The examiner should also address any other lay statements from the Veteran or his peers describing the severity of the Veteran's symptoms.

The examiner should also discuss the effect of the Veteran's chronic diarrhea on his employment.

3.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim for entitlement to an evaluation in excess of 10 percent for service-connected chronic diarrhea.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




